Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 06/20/22. Claims 1 and 32-36 are currently pending in the application, with claims 2-31 and 37 having being cancelled and claims 33-36 having being withdrawn.  Accordingly, claims 1 and 32 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

		Given that applicant has amended the claims, the Statutory Double Patenting (ODP) rejection over co-pending application 17/081,155 is now moot.  Consequently, the Statutory ODP rejection over co-pending application 17/081,155 is hereby withdrawn.

Applicants traversal of the provisional Obviousness Double Patenting (ODP) and Non-Statutory ODP rejections of claims 1 and 32 over claims 1-2, 4-7, 9-10, 14, and 32 of co-pending application 17/081,155; over claims 1-2, 7-8, 12-13, and 16-17 of U.S. Patent 9,32,761; of claims 1-2, 4-7, 9-1, 14-16, 18-20, 31, 33, and 38-45 of U.S. Patent 9,790,183; of claims 1-2, 4-7, 9-10, 14-16, 19-20, 32, 37-41, 49-53, 57-77, and 80-92 of U.S. Patent 9,278,961; and of claims 1-11, 13-21, 25-27, 30-49, and 51-55 of U.S. Patent 7,888,364 is acknowledged, but since applicant did not put forth any arguments against these rejections, the ODPs are maintained for reasons of record as stated in the previous office action and restated below for applicant’s convenience.  

Given that applicant has cancelled claims 19-20, the 112(b) rejection of claims 19-20 is now moot.  Consequently, the 112(b) rejection of claims 19-20 is hereby withdrawn.  

Given that applicant has cancelled claims 2, 14, and 19 and given that applicant has amended claim 1 to now recite a specific compound delineated in claim 1 as opposed to a generic formula (I), the 102(a)(1) rejection of claims 1, 2, 14, 19, and 32 over Moradei et al. (U.S. 2008/0132503) is now moot.  Consequently, the 112(a)(1) rejection of claims 1, 2, 14, 19, and 32 over Moradei et al. is hereby withdrawn.  

 Given that applicant has cancelled claims 2, 4, 7, 9, 10, 14-16, and 19 and given that applicant has amended claim 1 to now recite a specific compound delineated in claim 1 as opposed to a generic formula (I), the 102(a)(1) rejection of claims 1, 2, 4, 7, 9-10, 14-16, and 19 over Chan et al. (WO 2005/040152) is now moot.  Consequently, the 102(a)(1) rejection of claims 2, 4, 7, 9, 10, 14-16, and 19 over Chan et al. is hereby withdrawn.  
Given that applicant has cancelled claims 2, 4-7, 9-10, 14-16, and 18-20, the 112(b) Improper Markush rejection of claims 1-2, 4-7, 9-10, 14-16, 18-20, and 32 is now moot.  Consequently, the 112(b) rejection of claims 1-2, 4-7, 9-10, 14-16, 18-20, and 32 is hereby withdrawn.  

For the foregoing reasons, the 102(a)(1) rejections and 112(b) rejections of record are hereby withdrawn but the ODP rejections remain proper.   However, in view of applicant’s amendment, the following modified ODP Final rejections are being made.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 7-8, 12-13, and 16-17 of U.S. Patent No. 9,321,761 (hereinafter Gunzner-Toste US Patent Application No. ‘761).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of pyridyl inhibitors of hedgehog signaling.  The claimed invention and U.S. Patent Gunzner-Toste ‘761 are rendered obvious over another as the claimed invention teaches a compound of Formula (I) comprising a pyridyl ring attached to phenyl and further attached to an amide or carboxamide and an R1 ring with a pyridine ring substituted with sulfonyl substituted with hydroxy alkyl whereas Gunzner-Toste ‘761 teaches a method of preparing compounds of Formula (I) that are the same genus of pyridyl compounds. Given that the method of making a compound of formula (I) results in compounds of formula (I) that encompasses the instant formula of claim 1, the examiner contends that the instant claim is encompassed by Gunzner-Toste ‘761.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of U.S. Patent No. 9,321,761.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-7, 9-10 14-16, 18-20, 31, 33, and 38-45 of U.S. Patent No. 9,790,183 (hereinafter Gunzner-Toste US Patent Application No. ‘183).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of pyridyl inhibitors of hedgehog signaling.  The claimed invention and U.S. Patent Gunzner-Toste ‘183 are rendered obvious over another as the claimed invention teaches a compound of Formula (I) comprising a pyridyl ring attached to phenyl and further attached to an amide or carboxamide and an R1 ring with a pyridine ring substituted with sulfonyl substituted with hydroxy alkyl whereas Gunzner-Toste ‘183 teaches a method of inhibiting hedgehog pathway signaling in a cell comprising administering the same compound of Formula (I) found in the instant invention and that are the same genus of pyridyl compounds. Given that the method of use comprises administration of the compound of a compound delineated in claim 1, the examiner contends that the instant claims are encompassed by Gunzner-Toste ‘183.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of U.S. Patent No. 9,790,183.


Claims 1 and 32 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-7, 9-10 14-16, 18-20, 32, 37-41, 49-53, 57-77, and 80-92 of U.S. Patent No. 9,278,961 (hereinafter Gunzner-Toste US Patent Application No. ‘961).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of pyridyl inhibitors of hedgehog signaling.  The claimed invention and U.S. Patent Gunzner-Toste ‘961 are rendered obvious over another as the claimed invention teaches a compound delineated in claim 1 comprising a pyridyl ring attached to phenyl and further attached to an amide or carboxamide and an R1 ring with a pyridine ring substituted with sulfonyl substituted with hydroxy alkyl whereas Gunzner-Toste ‘961 teaches a method of treating cancer in a mammal comprising administering the same compound of Formula (I) found in the instant invention and that are the same genus of pyridyl compounds. Given that the method of use comprises administration of the compounds of formula (I) which encompasses the instant compound of the formula delineated in instant claim 1, the examiner contends that the instant claims are encompassed by Gunzner-Toste ‘961.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of U.S. Patent No. 9,278,961.


Claims 1 and 32 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  1-21, 25-27, and 30-55 of U.S. Patent No. 7,888,364 (hereinafter Gunzner-Toste US Patent Application No. ‘364).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to compounds of formula (I) that are pyridyl inhibitors of hedgehog signaling.  The claimed invention and U.S. Patent Gunzner-Toste ‘364 are rendered obvious over another as the claimed invention teaches a  subgenus of compounds of Formula (I) comprising a pyridyl ring attached to Y that is absent and further attached to an A ring that is a carbocycle with a pyridine ring substituted with sulfonyl substituted with hydroxy alkyl whereas Gunzner-Toste ‘364 teaches a subgenus of compounds of Formula (I) that encompasses the instant compound delineated in claim 1.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of U.S. Patent No. 7,888,364.

Claims 1 and 32 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  1-2, 4-7, 9-10, 14, and 32 of co-pending Application No. 17/081,155 (hereinafter Gunzner-Toste US Patent Application No. ‘155).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to compounds of formula (I) that are pyridyl inhibitors of hedgehog signaling.  The claimed invention and co-pending application Gunzner-Toste ‘155 are rendered obvious over another as the claimed invention teaches a  subgenus of a compound delineated in claim 1 comprising a pyridyl ring attached to Y that is absent and further attached to an A ring that is a carbocycle with a pyridine ring substituted with sulfonyl substituted with hydroxy alkyl whereas Gunzner-Toste ‘155 teaches a broad genus of compounds of Formula (I) that encompasses the instant compound delineated in claim 1.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of U.S. co-pending application No. 17/081,155.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/

Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/06/2022